214 F.2d 311
FAUBERT,v.FRISBLE.
No. 12093.
United States Court of Appeals Sixth Circuit.
June 18, 1954.

No counsel for appellant.
Frank G. Millard, Atty. Gen., for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
The petitioner, Herman Faubert, is now serving a life sentence in a state prison of Michigan for first degree murder under the Michigan Penal Code.


2
We have duly considered his appeal from an order of the United States District Court for the Eastern District of Michigan filed August 25, 1952, denying his application to that court for Writ of Habeas Corpus.  The case has been submitted to us on the record, the several briefs and documents filed by appellant, and on the response thereto and the brief filed by the Attorney General of Michigan for appellee.


3
In our judgment, the United States District Judge ruled correctly that the appellant has failed to exhaust 'the remedies available in the courts of the State (Michigan)' in compliance with the requirements of section 2254, Title 28, United States Code.  See Darr v. Burford, 339 U.S. 200, 207, 218, 70 S.Ct. 587, 94 L.Ed. 761, and Whalen v. Frisbie, 6 Cir., 185 F.2d 607, 608.  Cf. Commack v. Bush, 6 Cir., 175 F.2d 128, 130.


4
Accordingly, for the reasons stated in the opinion of Judge Thornton, the judgment of the United States District Court denying the application for Writ of Habeas Corpus is ordered to be affirmed.